Title: From George Washington to Major General Horatio Gates, 3 October 1778
From: Washington, George
To: Gates, Horatio


          
            Sir
            Fishkill 3d October 1778
          
          General Mcdougall forwarded Major Grays letter to you, to me. I have no account from General Scott of any troops having lately gone from New York to the Narrows. The party that went to Jersey were reinforced, and perhaps that might have occasioned the mistake.
          I do not apprehend any attempt agt this Army, but to be prepared for contingencies, I am to desire, if the Enemy should make a debarkation in force which may seriously threaten your left Flank, you will fall back to Fredericksburg, at which place we can concentre our force.
          I have just seen a Philada paper of the 29th Sepr which mentions that a Vessel had arrived at Baltimore in 13 days from Martinico, and brings an account that the French had taken possession of Dominica and had sent down 4000 Men agt Jamaica. If this is so we shall soon have a confirmation of it. I am Sir Your most obt Servt
          
            Go: Washington
          
          
          p.s. some troops went from New York to Staten Island abt the time Majr Gray mentions.
          
        